Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 15-19, 27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2010/0271698) in view of De Bock et al. (2015/0041104).
 	Regarding claim 1, Kessler discloses an apparatus for image display, comprising: a projection screen (28), wherein at least part of the projection screen is movable such that a projection face of the projection screen is capable of moving back and forth along an axis perpendicular to the projection face under control from a control unit (computer 36), wherein the projection screen comprises a piezoelectric member which is capable of moving back and forth along the axis when a controlling signal from the control unit is applied thereto (par. 39); a projection device (30) configured to project an input from the control unit onto the projection face; the control unit configured to divide an image to be projected into sub-images depending on distances, of one or more objects in the image, to be perceived by a user along the axis, and to control the projection screen and the projection device such that the projection device projects the respective sub-images onto the projection face when the projection face is moving to different positions respectively (par. 39)2Appl. No.: 17/054,995; and 
Reply to Office Action of: 09/02/2021an imaging optical element configured to form a virtual image of the respective sub-image when the projection face is moving to the corresponding position at which the respective sub-image is projected (26, 68, 72); except 
a dual piezoelectric cooling jet, wherein the dual piezoelectric cooling jet comprises the piezoelectric member of the projection screen.
	De Bock, from the similar field of endeavor, discloses the use of dual piezoelectric cooling jets for cooling any known electronic component, device, or means (par. 20 and 21).  
	Hence, knowing that the projector in Kessler is an electronic device which also generates heat and hence requires cooling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include De Bock into Kessler to perform the well known functions as claimed.
	Regarding claim 2, the combination of Kessler and De Bock meets the piezoelectric member comprising a piezoelectric film which is capable of moving back and forth along the axis when the controlling signal from the control unit is applied thereto, and wherein a surface of the piezoelectric film serves as the projection face as claimed.
	Regarding claim 3, the combination of Kessler and De Bock meets the projection screen comprising a scatter film, a surface of which serves as the projection face; and an actuating element configured to actuate the scatter film to move back and forth when the controlling signal from the control unit is applied to the actuating element, wherein the actuating element comprises the piezoelectric member which comprises a piezoelectric film on which the scatter film is fixed.
	Regarding claim 7, Kessler discloses the projection screen is transparent, wherein the projection screen is located between the projection device and the imaging optical element (note screen 52 in Fig. 11A).
	Regarding claim 9, Kessler discloses that the projection screen is reflective (note Fig. 3).
	Regarding claim 10, Kessler discloses a first half mirror (92) located between the projection screen (52) and the imaging optical element (62), wherein the projection device (32) and the first half mirror are oriented such that light, carrying information about the sub-images, from the projection device is reflected by the first half mirror onto the projection face (see Fig. 5).
	Regarding claim 11, Kessler discloses a second half mirror (62) located between the projection device (32) and the imaging optical element (72), wherein the projection screen (52) is located at a side of the imaging optical element away from the second half mirror, and wherein the second half mirror is oriented such that light from the projection screen is reflected by the second half mirror toward user's eyes after transmitting through the imaging optical element.
	Regarding claim 12, Kessler does not disclose does not disclose that the projection screen is vacuum packaged into a sealed transparent housing as claimed. The examiner takes Official Notice that using vacuum packaged to seal an electronic device is well known in the art for protection against elements. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known vacuum package as the protector for the vibrating screen so that the screen could be protected against external elements.
	Regarding claim 13, Kessler does not disclose the projection face has a moving
frequency larger than a critical flicker frequency of the user's eyes wherein the moving
frequency of the projection face ranges from 100 Hz to 2000 Hz. It is understood that
the vibration screen in Kessler is designed to vibrate in different frequency, especially
in the audio range (par. 39). Thus, having the screen to vibrate in the range as claimed is
considered an obvious design choice and it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention.
	Regarding claim 15, Kessler discloses the sub-images are configured to be projected onto the projection face by using at least one of the following technologies: DLP projection, laser projection, LED projection, or LCoS projection (par. 42 and 45).
	Regarding claim 16, Kessler does not disclose the projection device has a depth
of field that is 1.5 to 2 times of a moving distance of the projection face. However, the
depth of field of the projection device in Kessler is not limited in any value (par. 39). Thus, the
range as claimed is considered an obvious design choice and would have been obvious
to one of ordinary skill in the art.
	Regarding claim 17, Kessler discloses the imaging optical element comprises a lens or a free-form half mirror (see Fig. 5).
	Regarding claims 18-19, 27, 29, 30, and 31, see similar rejections as set forth above.
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that there is no disclosure or suggestion in the cited art as to why it would have been obvious to use the dual piezoelectric cooling jet of De Bock et al. as the piezoelectric actuator 34 of Kessler, the examiner disagrees.  As stated in paragraph 20, De Bock clearly teaches that the synthetic jet cooling systems facilitate cooling any electrical device.  In paragraphs 2 and 3, De Bock further teaches that conventional mechanical cooling fans can be replaced with the synthetic jet cooling system as disclosed.  Knowing that Kessler either employs mechanical cooling fans or requiring a cooling means, it would have been obvious to one ordinary skill in the art to include the synthetic jet cooling system of De Bock into Kessler so that the display screen can be cooled.  Since the motivation for combining is suggested from the teaching reference, the prima facie case of obviousness is clearly established and as a result, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422